 
EXHIBIT 10.2

FORM OF SUBSCRIPTION AGREEMENT


SPO Medical Inc.
3 Gavish Street
POB 2454
Kfar Saba Israel
Attn: Michael Braunold, Chief Executive Officer


Ladies and Gentlemen:


1.           Subscription.  The undersigned (the “Purchaser”), intending to be
legally bound, hereby irrevocably agrees to purchase from SPO Medical Inc., a
Delaware corporation (the “Company”), the number of Units (as defined below) of
the Company set forth on the signature page hereof at a purchase price of
$30,000 per Unit.  This subscription is submitted to you in accordance with and
subject to the terms and conditions described in this Subscription Agreement and
the Confidential Offering Memorandum, dated July 12, 2010, as may amended or
supplemented from time to time, including all attachments, schedules and
exhibits thereto (the “Memorandum,” and, together with this Subscription
Agreement, the “Offering Documents”) and relating to the offering (the
“Offering”) by the Company of up to 17 Units ($510,000) of the Company's
securities with the right at the sole discretion of the Company and the
Placement Agent to increase the maximum by an additional 17 Units
($510,000).  Each Unit (individually a "Unit" and collectively the "Units") is
being offered at a price of $30,000 per Unit and consists of (i) 200,000 shares
of common stock, par value $0.01 per share (“Common Stock” or the “Shares”) and
(ii) three-year Common Stock Purchase Warrants (“Investor Warrants”) to purchase
up to 100,000 shares of Common Stock (the “Warrant Shares”) at an exercise price
of $0.25 per share.  We sometimes refer to the Units, Shares, Warrant Shares and
Investor Warrants collectively as the “Securities.”  The Units are being offered
on an exclusive basis through Emerson Equity LLC (the “Placement Agent”) and its
selected dealers, if any, on a “reasonable efforts, no minimum” basis.  The
minimum subscription for a Purchaser in the Offering is one Unit ($30,000);
provided, however, that Placement Agent and the Company, in their sole
discretion, may waive such minimum subscription requirement from time to time.
 
2.           Payment.  The Purchaser encloses herewith a check payable to, or
will immediately make a wire transfer payment to “Signature Bank, Escrow Agent
for SPO Medical Inc.” in the full amount of the purchase price of the Units
being subscribed for.  Such funds will be held for the Purchaser's benefit, and
will be returned promptly, without interest or offset if this Subscription
Agreement is not accepted by the Company or the Offering is terminated pursuant
to its terms or by the Company or the Placement Agent.  Together with a check
for, or wire transfer of, the full purchase price, the Purchaser is delivering
(i) a completed and executed Signature Page to this Subscription Agreement and
(ii) an Accredited Investor Certification and Investor Profile, which is annexed
hereto.


3.           Deposit of Funds.  All payments made as provided in Section 2
hereof shall be deposited by the Company or the Placement Agent as soon as
practicable with the Escrow Agent, in a non-interest-bearing escrow account (the
“Escrow Account”) until the earliest to occur of (a) the occurrence of a Closing
(as defined below), (b) the rejection of such subscription, or (c) the
termination of the Offering.  The Company and the Placement Agent may offer and
sell the Units and conduct closings (each, a “Closing”) during an offering
period commencing on the date of the Memorandum and continuing until September
7, 2010 (the “Initial Offering Period”), which period may be extended by the
Company and the Placement Agent, in their mutual discretion to a date no later
than November 9, 2010, unless terminated prior to such dates (the “Offering
Period”).

 
 

--------------------------------------------------------------------------------

 


4.           Acceptance of Subscription.  The Purchaser understands and agrees
that the Company and/or the Placement Agent, each in their sole discretion,
reserve the right to accept or reject this or any other subscription for Units,
in whole or in part, notwithstanding prior receipt by the Purchaser of notice of
acceptance of this or any other subscription.  The Company shall have no
obligation hereunder until the Company shall execute and deliver to the
Placement Agent (on behalf of the Purchaser) an executed copy of this
Subscription Agreement.  If this subscription is rejected in whole, or the
Offering is terminated, all funds received from the Purchaser will be returned
without interest, penalty, expense or deduction, and this Subscription Agreement
shall thereafter be of no further force or effect.  If this subscription is
rejected in part, the funds for the rejected portion of this subscription will
be returned without interest, penalty, expense or deduction, and this
Subscription Agreement will continue in full force and effect to the extent this
subscription was accepted.


5.           Representations and Warranties of the Purchaser.  The Purchaser
hereby acknowledges, represents, warrants, and agrees as follows:


(a)           None of the Units or the Securities offered pursuant to the
Offering Documents are registered under the Securities Act of 1933, as amended
(the “Securities Act”), or any state securities laws.  The Purchaser understands
that the offering and sale of the Units contemplated hereby is intended to be
exempt from registration under the Securities Act, by virtue of Section 4(2)
thereof and the provisions of Regulation D promulgated thereunder, based, in
part, upon the truth and accuracy of, and compliance with, representations,
warranties and agreements of the Purchaser contained in this Subscription
Agreement;


(b)           The Purchaser acknowledges that it and its attorney, accountant,
purchaser representative and/or tax advisor, if any (collectively, the
“Advisors”), have received the Offering Documents, either in hard copy or
electronically, and all other documents requested by the Purchaser and/or its
Advisors, have carefully reviewed them and understands the information contained
therein, and the Purchaser and the Advisors, if any, prior to the execution of
this Subscription Agreement, have had access to the same kind of information as
would be available in a registration statement filed by the Company under the
Securities Act.  Purchaser’s decision to enter into this Subscription Agreement
and the other Transaction Documents (as defined herein) has been made based
solely on the independent evaluation of the Purchaser and its Advisors, if any;


(c)           Neither the Securities and Exchange Commission (the “SEC”) nor any
state securities commission or other regulatory body has approved the Securities
or passed upon or endorsed the merits of the Offering or confirmed the accuracy
or determined the adequacy of the Offering Documents.  Any representation to the
contrary is a criminal offense.  The Offering Documents have not been reviewed
by any federal, state or other regulatory authority.  The Securities are subject
to restrictions on transferability and resale and may not be transferred or
resold except as permitted under the Securities Act, and the applicable state
securities laws, pursuant to registration or exemption therefrom;


(d)           All documents, records, and books pertaining to the investment in
the Securities (including, without limitation, the Offering Documents) have been
made available, subject to certain confidentiality restrictions, for inspection
by the Purchaser and its Advisors, if any;

 
A-2

--------------------------------------------------------------------------------

 


(e)           The Purchaser and its Advisors, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the offering of the Units and the
business, financial condition, and results of operations of the Company, and all
such questions have been answered by representatives of the Company to the full
satisfaction of the Purchaser and its Advisors, if any, and the Purchaser and
its Advisors have had access, through the Memorandum and/or the EDGAR system, to
true and complete copies of the Company’s most recent Annual Report on Form 10-K
for the 2009 year (the “10-K”) and all other reports filed by the Company
pursuant to the Securities Exchange Act of 1934, as amended, since the filing of
the 10-K and prior to the date hereof and have reviewed such filings;


(f)            In evaluating the suitability of an investment in the Company,
the Purchaser has not relied upon any representation or other information (oral
or written) other than as stated in the Offering Documents or as contained in
documents so furnished to the Purchaser or its Advisors, if any, by the Company
or the Placement Agent;


(g)           The Purchaser is unaware of, is in no way relying on, and did not
become aware of the offering of the Units directly or indirectly through or as a
result of, any form of general solicitation or general advertising including,
without limitation, any press release, filing with the SEC, article, notice,
advertisement or other communication published in any newspaper, magazine or
similar media or broadcast over television, radio or the internet (including
without limitation, internet “blogs,” bulletin boards, discussion groups or
social networking sites), in connection with the offering and sale of the Units
and is not subscribing for Units and did not become aware of the offering of the
Units through or as a result of any seminar or meeting to which the Purchaser
was invited by, or any solicitation of a subscription by, a person not
previously known to the Purchaser in connection with investments in securities
generally;


(h)           The Purchaser has taken no action which would give rise to any
claim by any person for brokerage commissions, finder’ fees or the like relating
to this Subscription Agreement or the transactions contemplated hereby (other
than commissions and other compensation to be paid by the Company to the
Placement Agent or as otherwise described in the Offering Documents);


(i)            The Purchaser's decision to enter into this Subscription
Agreement has been made based solely on the independent evaluation of the
Purchaser and its own Advisors, if any, and the Purchaser, either alone or
together with its Advisors, if any, has such knowledge and experience in
financial, tax, and business matters, and, in particular, investments in
securities, so as to enable it to utilize the information made available to it
in connection with the Offering to evaluate the merits and risks of an
investment in the Units and the Company and to make an informed investment
decision with respect thereto;


(j)            The Purchaser is not relying on the Company, the Placement Agent
or any of their respective employees or agents with respect to the legal, tax,
economic and related considerations of an investment in the Units, and the
Purchaser has relied on the advice of, or has consulted with, only its own
Advisors, if any;


(k)           The Purchaser is neither a registered representative under the
Financial Industry Regulatory Authority (“FINRA”), a member of FINRA or
associated or affiliated with any member of FINRA, nor a broker-dealer
registered with the SEC under the Exchange Act or engaged in a business that
would require it to be so registered, nor is it an affiliate of a such a
broker-dealer or any person engaged in a business that would require it to be
registered as a broker-dealer. In the event such Purchaser is a member of FINRA,
or associated or affiliated with a member of FINRA, such Purchaser agrees, if
requested by FINRA, to sign a lock-up, the form of which shall be satisfactory
to FINRA with respect to the Securities.  Furthermore, the Purchaser is not an
underwriter of the Securities, nor is it an affiliate of an underwriter of the
Securities.

 
A-3

--------------------------------------------------------------------------------

 


(l)            The Purchaser is acquiring the Units solely for such Purchaser's
own account for investment purposes only and not with a view to or intent of
resale or distribution thereof, in whole or in part.  The Purchaser has no
agreement or arrangement, formal or informal, with any person to sell or
transfer all or any part of the Securities, and the Purchaser has no plans to
enter into any such agreement or arrangement;


(m)          The purchase of the Units represents a high risk capital investment
and the Purchaser is able to afford an investment in a speculative venture
having the risks and objectives of the Company.  The Purchaser must bear the
substantial economic risks of the investment in the Units indefinitely because
none of the Units or the Securities may be sold, hypothecated or otherwise
disposed of unless subsequently registered under the Securities Act and
applicable state securities laws or an exemption from such registration is
available.  Legends shall be placed on the Units and the Securities to the
effect that they have not been registered under the Securities Act or applicable
state securities laws and appropriate notations thereof will be made in the
Company's books.  Stop transfer instructions will be placed with the transfer
agent of the Securities, if any, or with the Company.  There can be no assurance
that there will be any market for resale of the Units or the Securities.  The
Company has agreed that purchasers of the Units will have, with respect to the
Shares and the Warrant Shares, the registration rights described herein;


(n)           The Purchaser has adequate means of providing for such Purchaser's
current financial needs and foreseeable contingencies and has no need for
liquidity of its investment in the Securities for an indefinite period of time;


(o)           The Purchaser is aware that an investment in the Units involves a
number of very significant risks and has carefully read and considered the
matters set forth under the caption “Risk Factors” in the Offering Documents,
and, in particular, acknowledges that the Company's independent registered
public accounting firm has included an explanatory paragraph in its opinion on
the Company’s financial statements for the fiscal years ended December 31, 2009,
expressing doubt as to the Company's ability to continue as a going concern;


(p)           The Purchaser meets the requirements of at least one of the
suitability standards for an “accredited investor” as that term is defined in
Regulation D under the Securities Act, and has truthfully and accurately
completed the Accredited Investor Certification and Investor Profile attached
hereto;


(q)           The Purchaser: (i) if a natural person, represents that the
Purchaser has reached the age of 21 and has full power and authority to execute
and deliver this Subscription Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Units, such entity is duly organized, validly existing and in good
standing under the laws of the state of its organization, the consummation of
the transactions contemplated hereby is authorized by, and will not result in a
violation of any law applicable to it or its charter or other organizational
documents, such entity has full power and authority to execute and deliver this
Subscription Agreement and all other related agreements or certificates and to
carry out the provisions hereof and thereof and to purchase and hold the Units
and the Securities, the execution and delivery of this Subscription Agreement
has been duly authorized by all necessary action, this Subscription Agreement
has been duly executed and delivered on behalf of such entity and is a legal,
valid and binding obligation of such entity; or (iii) if executing this
Subscription Agreement in a representative or fiduciary capacity, represents
that it has full power and authority to execute and deliver this Subscription
Agreement in such capacity and on behalf of the subscribing individual, ward,
partnership, trust, estate, corporation, or limited liability company or
partnership, or other entity for whom the Purchaser is executing this
Subscription Agreement, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Subscription Agreement and make
an investment in the Company, and represents that this Subscription Agreement
constitutes a legal, valid and binding obligation of such entity.  The execution
and delivery of this Subscription Agreement will not violate or be in conflict
with any order, judgment, injunction, agreement or controlling document to which
the Purchaser is a party or by which it is bound;

 
A-4

--------------------------------------------------------------------------------

 


(r)           The Purchaser and the Advisors, if any, have had the opportunity
to obtain any additional information, to the extent the Company had such
information in its possession or could acquire it without unreasonable effort or
expense, necessary to verify the accuracy of the information contained in the
Offering Documents and all documents received or reviewed in connection with the
purchase of the Units and have had the opportunity to have representatives of
the Company provide them with such additional information regarding the terms
and conditions of this particular investment and the financial condition,
results of operations, business and prospects of the Company deemed relevant by
the Purchaser or the Advisors, if any, and all such requested information, to
the extent the Company had such information in its possession or could acquire
it without unreasonable effort or expense, has been provided by the Company to
the full satisfaction of the Purchaser and the Advisors, if any;


(s)           Any information which the Purchaser has heretofore furnished or is
furnishing herewith to the Company or the Placement Agent is complete and
accurate and may be relied upon by the Company and the Placement Agent in
determining the availability of an exemption from registration under Federal and
state securities laws in connection with the Offering.  The Purchaser further
represents and warrants that it will notify and supply corrective information to
the Company and the Placement Agent immediately upon the occurrence of any
change therein occurring prior to the Company's issuance of the securities
underlying the Units;


(t)           The Purchaser has significant prior investment experience,
including investments in high risk securities.  The Purchaser is knowledgeable
about investments in small and thinly capitalized, companies.  The Purchaser has
a sufficient net worth to sustain a loss of its entire investment in the Company
in the event such a loss should occur.  The Purchaser's overall commitment to
investments which are not readily marketable is not excessive in view of the
Purchaser’s net worth and financial circumstances and the purchase of the Units
will not cause such commitment to become excessive.  The investment is a
suitable one for the Purchaser;


(u)           The Purchaser is satisfied that it has received adequate
information with respect to all matters which it or the Advisors, if any,
consider material to its decision to make this investment;


(v)           The Purchaser acknowledges that any estimates or forward-looking
statements or projections included in the Offering Documents were prepared by
the Company in good faith but that the attainment of any such projections,
estimates or forward-looking statements cannot be guaranteed and will not be
updated by the Company and should not be relied upon;


(w)          No oral or written representations have been made, or oral or
written information furnished, to the Purchaser or its Advisors, if any, in
connection with the Offering which are in any way inconsistent with the
information contained in the Offering Documents;


(x)           Within five (5) business days after receipt of a request from the
Company or the Placement Agent, the Purchaser will provide such information and
deliver such documents as may reasonably be necessary to comply with any and all
laws and ordinances to which the Company or the Placement Agent is subject;

 
A-5

--------------------------------------------------------------------------------

 


(y)           The Purchaser’s substantive relationship with the Company, the
Placement Agent or subagent through which the Purchaser is subscribing for Units
predates the Company’s, Placement Agent’s or such subagent's contact with the
Purchaser regarding an investment in the Units;


(z)           THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATES AND ARE
BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF SAID ACT AND SUCH LAWS.  THE SECURITIES ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM.  THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY
THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY
OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED
UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE
OFFERING DOCUMENTS.  ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL;


(aa)         The Purchaser understands that affiliates and/or employees of the
Placement Agent (i) will receive the compensation set forth elsewhere in the
Offering Documents in connection with the Offering and (ii) may, but are not
obligated to, purchase Units in the Offering and all such Units purchased shall
be counted toward the aggregate amount of the Offering.


(bb)         (For ERISA plans only)    The fiduciary of the ERISA plan
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities.  The Purchaser fiduciary or
Plan (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company or any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser
fiduciary or Plan has not relied primarily on any advice or recommendation of
the Company or any of its affiliates;


(cc)         The Purchaser should check the Office of Foreign Assets Control
(“OFAC”) website at <http://www.treas.gov/ofac> before making the following
representations. The Purchaser represents that the amounts invested by it in the
Company in the Offering were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals.  The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at <http://www.treas.gov/ofac>.  In addition, the programs administered
by OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists;
 

--------------------------------------------------------------------------------

1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.

 
A-6

--------------------------------------------------------------------------------

 


(dd) To the best of the Purchaser’s knowledge, none of: (1) the Purchaser; (2)
any person controlling or controlled by the Purchaser; (3) if the Purchaser is a
privately-held entity, any person having a beneficial interest in the Purchaser;
or (4) any person for whom the Purchaser is acting as agent or nominee in
connection with this investment is a country, territory, individual or entity
named on an OFAC list, or a person or entity prohibited under the OFAC
Programs.  Please be advised that the Company may not accept any amounts from a
prospective investor if such prospective investor cannot make the representation
set forth in the preceding paragraph.  The Purchaser agrees to promptly notify
the Company and the Placement Agent should the Purchaser become aware of any
change in the information set forth in these representations.  The Purchaser
understands and acknowledges that, by law, the Company may be obligated to
“freeze the account” of the Purchaser, either by prohibiting additional
subscriptions from the Purchaser, declining any redemption requests and/or
segregating the assets in the account in compliance with governmental
regulations, and the Placement Agent may also be required to report such action
and to disclose the Purchaser’s identity to OFAC.  The Purchaser further
acknowledges that the Company may, by written notice to the Purchaser, suspend
the redemption rights, if any, of the Purchaser if the Company reasonably deems
it necessary to do so to comply with anti-money laundering regulations
applicable to the Company and the Placement Agent or any of the Company’s other
service providers.  These individuals include specially designated nationals,
specially designated narcotics traffickers and other parties subject to OFAC
sanctions and embargo programs;


(ee) To the best of the Purchaser’s knowledge, none of: (1) the Purchaser; (2)
any person controlling or controlled by the Purchaser; (3) if the Purchaser is a
privately-held entity, any person having a beneficial interest in the Purchaser;
or (4) any person for whom the Purchaser is acting as agent or nominee in
connection with this investment is a senior foreign political figure2, or any
immediate family3 member or close associate4 of a senior foreign political
figure, as such terms are defined in the footnotes below; and


(ff)           If the Purchaser is affiliated with a non-U.S. banking
institution (a “Foreign Bank”), or if the Purchaser receives deposits from,
makes payments on behalf of, or handles other financial transactions related to
a Foreign Bank, the Purchaser represents and warrants to the Company that: (1)
the Foreign Bank has a fixed address, other than solely an electronic address,
in a country in which the Foreign Bank is authorized to conduct banking
activities; (2) the Foreign Bank maintains operating records related to its
banking activities; (3) the Foreign Bank is subject to inspection by the banking
authority that licensed the Foreign Bank to conduct banking activities; and (4)
the Foreign Bank does not provide banking services to any other Foreign Bank
that does not have a physical presence in any country and that is not a
regulated affiliate.


6.           Representations, Warranties and Covenants of the Company.  The
Company hereby represents, warrants, acknowledges and agrees as follows:


(a)         Organization, Good Standing and Qualification.  (a)  The Company is
duly organized, validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated, with full power and authority to own,
lease, use and operate its properties and to carry on its business as and where
now owned, leased, used, operated and conducted.  The Company has no
subsidiaries, other than SPO Medical Equipment Ltd., a company incorporated
under the laws of the State of Israel.  The Company is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which its  ownership or use of property or the nature of the business
conducted by it makes such qualification necessary except where the failure to
be so qualified or in good standing would not have a material adverse effect on
(i) the assets, liabilities, results of operations, financial condition or
business, or prospects of the Company or (ii) the ability of the Company to
perform its obligations under the Transaction Documents (as defined below) (a
“Material Adverse Effect”).
 

--------------------------------------------------------------------------------

2 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.


3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.


4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

 
A-7

--------------------------------------------------------------------------------

 


(b)         Authorization; Enforceability. The Company has all corporate power
and authority to (i) conduct its business as presently conducted and as proposed
to be conducted (as described in the Memorandum) (ii) enter into and perform its
obligations under this Subscription Agreement (the “Subscription Agreement”),
the Investor Warrants substantially in the form of Annex B to the Memorandum,
and the other agreements contemplated hereby (this Subscription Agreement, the
Warrants, and the other agreements contemplated hereby, are collectively
referred to herein as the “Transaction Documents”), (iii) issue, sell and
deliver the Shares and Investor Warrants and (iv) issue, sell and deliver the
Warrant Shares.  The execution and delivery of this Agreement and the other
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby, have been duly authorized by the
Company's Board of Directors.  This Agreement has been duly authorized, executed
and delivered and constitutes, and each of the other Transaction Documents, upon
due execution and delivery, will constitute, valid and binding obligations of
the Company, enforceable against the Company in accordance with their respective
terms (i) except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect related to laws affecting creditors’ rights generally, including the
effect of statutory and other laws regarding fraudulent conveyances and
preferential transfers, and except that no representation is made herein
regarding the enforceability of the Company’s obligations to provide
indemnification and contribution remedies under the securities laws and (ii)
subject to the limitations imposed by general equitable principles (regardless
of whether such enforceability is considered in a proceeding at law or in
equity).


7.           Registration Rights.  Purchaser shall have the registration rights
described below.


(a)         Definitions.  As used in the Subscription Agreement, the following
terms shall have the following meanings.


(1)           The term “Holder” shall mean any holder of Registrable Securities.


(2)           The terms “register”, “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act, and the declaration or
order of effectiveness of such registration statement or document.


(3)           The term “Registrable Securities” shall mean (i) the Shares, (ii)
the Warrant Shares  and (iii) any shares of Common Stock issuable (or issuable
upon the conversion or exercise of any warrant, right or other security that is
issued) pursuant to a dividend or other distribution with respect to or in
replacement of any such Securities; provided, however, that securities shall
only be treated as Registrable Securities if and only for so long as they (A)
have not been disposed of pursuant to a registration statement declared
effective by the SEC; (B) have not been sold in a transaction exempt from the
registration and prospectus delivery requirements of the Securities Act so that
all transfer restrictions and restrictive legends with respect thereto are
removed upon the consummation of such sale; (C) are held by a Holder or a
permitted transferee of a Holder pursuant to Section 7(j) and (D) may not be
disposed of under Rule 144 under the Securities Act without restriction.

 
A-8

--------------------------------------------------------------------------------

 


(4)           The term “Trading Event” means the first date on which the
Company’s common stock trades on a national securities exchange or the Over the
Counter Bulletin Board.


(b)         Piggyback Registration.


(1)           The Company agrees that if, at any time, and from time to time,
after the date hereof  the Board of Directors of the Company (the “Board”) shall
authorize the filing of a registration statement under the Securities Act (other
than a registration statement on Form S-8, Form S-4 or any other form that does
not include substantially the same information as would be required in a form
for the general registration of securities) in connection with the proposed
offer of any of its securities by it or any of its stockholders, the Company
shall: (A) promptly notify each Holder that such registration statement will be
filed and that the Registrable Securities then held by such Holder will be
included in such registration statement at such Holder’s request; (B) cause such
registration statement to cover all of such Registrable Securities issued to
such Holder for which such Holder requests inclusion; (C) use reasonable best
efforts to cause such registration statement to become effective as soon as
practicable; and (D) take all other reasonable action necessary under any
Federal law or regulation of any governmental authority to permit all such
Registrable Securities that have been issued to such Holder to be sold or
otherwise disposed of, and maintain such compliance with each such Federal and
regulation of any governmental authority for the period necessary for such
Holder to promptly effect the proposed sale or other disposition.


(2)           Notwithstanding any other provision of this Section 7(b), the
Company may at any time, abandon or delay any registration commenced by the
Company.  In the event of such an abandonment by the Company, the Company shall
not be required to continue registration of shares requested by the Holder for
inclusion, the Holder shall retain the right to request inclusion of shares as
set forth above and the withdrawn registration shall not be deemed to be a
registration request for the purposes of Section 7(b)(3) below.


(3)           Each Holder shall have the right to request inclusion of any of
its Registrable Securities in a registration statement as described in this
Section 7(b) up to two times.


(4)           Notwithstanding the registration obligations set forth in this
Section 7, if at any time the SEC takes the position that the offering of some
or all of the Registrable Securities in a Registration Statement is not eligible
to be made on a delayed or continuous basis under the provisions of Rule 415
under the Securities Act, the Company shall use its commercially reasonable
efforts (which shall include assistance from Placement Agent’s counsel) to
advocate with the SEC that the offering contemplated by the Registration
Statement is a valid secondary offering and not an offering “by or on behalf of
the issuer” as defined in Rule 415.  In the event that, despite the Company’s
commercially reasonable efforts and compliance with the terms of this
Section 7(b), the SEC refuses to alter its position, the Company shall
(i) remove from the Registration Statement such portion of the Registrable
Securities and other securities (“Other Registrable Securities”) that were
included in the initial Registration Statement filing  (“Cut-back Shares”)
and/or (ii) agree to such restrictions and limitations on the registration and
resale of the Registrable Securities as the SEC may require to assure the
Company’s compliance with the requirements of Rule 415 (collectively, the “SEC
Restrictions”).  Any cut-back imposed on the Holders pursuant to this
Section 7(b)(4) shall be allocated among the Holders and the holders of Other
Registrable Securities on a pro rata basis.  Any exclusion of Registrable
Securities shall be made pro rata among the Holders in proportion to the number
of Registrable Securities held by the Holders, with the Warrant Shares excluded
first.  From and after the date the Company is able to effect the registration
of such Cut-back Shares in accordance with any SEC Restrictions, all of the
provisions of this Section 7 shall again be applicable to such Cut Back Shares.

 
A-9

--------------------------------------------------------------------------------

 


(c)         Registration Procedures. Whenever required under this Section 7 to
include Registrable Securities in a Company registration statement, the Company
shall, as expeditiously as reasonably possible:


(1)           Use reasonable efforts to (i) cause such registration statement to
become effective, and (ii) cause such registration statement to remain effective
until the earliest to occur of (A) such date as the Holders selling Registrable
Securities have completed the distribution described in the registration
statement and (B) such time that all of such Registrable Securities are no
longer, by reason of Rule 144 under the Act, required to be registered for the
sale thereof by such Holders.  The Company will also use its reasonable efforts
to, during the period that such registration statement is required to be
maintained hereunder, file such post-effective amendments and supplements
thereto as may be required by the Securities Act and the rules and regulations
thereunder or otherwise to ensure that the registration statement does not
contain any untrue statement of material fact or omit to state a fact required
to be stated therein or necessary to make the statements contained therein, in
light of the circumstances under which they are made, not misleading; provided,
however, that if applicable rules under the Securities Act governing the
obligation to file a post-effective amendment permits, in lieu of filing a
post-effective amendment that (i) includes any prospectus required by Section
10(a)(3) of the Securities Act or (ii) reflects facts or events representing a
material or fundamental change in the information set forth in the registration
statement, the Company may incorporate by reference information required to be
included in (i) and (ii) above to the extent such information is contained in
periodic reports filed pursuant to Section 13 or 15(d) of the Exchange Act in
the registration statement. In the event that the Company becomes qualified for
the use of Form S-3 or any successor form at a time when any registration
statement on any other Form which includes Registrable Securities is required to
be maintained hereunder, the Company shall, upon the request of any selling
Holder, subject to Section 7(d), (i) as expeditiously as reasonably possible,
use reasonable efforts to cause a Short-Form Registration covering such
Registrable Securities to become effective and (ii) comply with each of the
other requirements of this Section 7(c) which may applicable thereto. Upon the
effectiveness of such Short-Form Registration, the Company shall be relieved of
its obligations hereunder to keep in effect the registration statement which
initially covered the Registrable Securities included in such Short-Form
Registration.


(2)          Prepare and file with the SEC such amendments and supplements to
such registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement.


(3)           Make available for inspection upon reasonable notice during the
Company’s regular business hours by each selling Holder, any underwriter
participating in any distribution pursuant to such registration statement, and
any attorney, accountant or other agent retained by such selling Holder or
underwriter, all financial and other records, pertinent corporate documents and
properties of the Company, and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such selling
Holder, underwriter, attorney, accountant or agent in connection with such
registration statement, subject to the execution of appropriate confidentiality
agreements.


(4)           Furnish to the selling Holders such numbers of copies of a
prospectus, including a preliminary prospectus as amended or supplemented from
time to time, in conformity with the requirements of the Securities Act, and
such other documents as they may reasonably request in order to facilitate the
disposition of Registrable Securities owned by them.

 
A-10

--------------------------------------------------------------------------------

 


(5)           Use reasonable efforts to register and qualify the securities
covered by such registration statement under such other federal or state
securities laws of such jurisdictions as shall be reasonably requested by the
selling Holders; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions, unless the Company is already subject to service in such
jurisdiction and except as may be required by the Securities Act.


(6)           In the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter of such offering.  Each Holder participating
in such underwriting shall also enter into and perform its obligations under
such an agreement.


(7)           Notify each Holder of Registrable Securities covered by such
registration statement, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, (i) when the registration
statement or any post-effective amendment and supplement thereto has become
effective; (ii) of the issuance by the SEC of any stop order or the initiation
of proceedings for that purpose (in which event the Company shall make every
effort to obtain the withdrawal of any order suspending effectiveness of the
registration statement at the earliest possible time or prevent the entry
thereof); (iii) of the receipt by the Company of any notification with respect
to the suspension of the qualification of the Registrable Securities for sale in
any jurisdiction or the initiation of any proceeding for such purpose; and (iv)
of the happening of any event as a result of which the prospectus included in
such registration statement, as then in effect, includes an untrue statement of
a material fact or omits to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances then existing (and each Holder agrees to suspend any trading under
the Registration Statement until such condition is abated).


(8)           Cause all such Registrable Securities registered hereunder to be
listed on each securities exchange or quotation service on which similar
securities issued by the Company are then listed or quoted or, if no such
similar securities are listed or quoted on a securities exchange or quotation
service, apply for qualification and use best efforts to qualify such
Registrable Securities for inclusion on a national securities exchange or the
OTCBB.


(9)           Provide a transfer agent and registrar for all Registrable
Securities registered pursuant hereunder and CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration.


(10)         Cooperate with the selling Holders and the managing underwriters,
if any, to facilitate the timely preparation and delivery of certificates
representing the Registrable Securities to be sold, which certificates will not
bear any restrictive legends; and enable such Registrable Securities to be in
such denominations and registered in such names as the managing underwriters, if
any, shall request at least two business days prior to any sale of the
Registrable Securities to the underwriters.


(d)         Furnish Information.  It shall be a condition precedent to the
obligation of the Company to take any action pursuant to this Section 7 with
respect to the Registrable Securities of any Holder that such Holder shall
furnish to the Company such information regarding the Holder, the Registrable
Securities held by the Holder, and the intended method of disposition of such
securities as shall be reasonably required by the Company to effect the
registration of such Holder's Registrable Securities.


(e)         Registration Expenses.  The Company shall bear and pay all
Registration Expenses incurred in connection with any registration, filing or
qualification of Registrable Securities, and shall pay the fees and expenses of
one counsel to the Holders to be designated by the Placement Agent (not to
exceed $3,000) with respect to reviewing the registration statement relating to
such registrations pursuant to Section 7 for each Holder, but excluding
underwriting discounts and commissions relating to Registrable Securities and
excluding any professional fees or costs of accounting, financial or legal
advisors  to any of the Holders (except as provided above).

 
A-11

--------------------------------------------------------------------------------

 


(f)          Underwriting Requirements.  In connection with any offering
involving an underwriting of shares of the Company's capital stock, the Company
shall not be required under Section 7(b) to include any of the Holders'
Registrable Securities in such underwriting unless they accept the terms of the
underwriting as agreed upon between the Company and the underwriters selected by
it (or by other persons entitled to select the underwriters), and then only in
such quantity as the underwriters determine in their sole discretion will not
jeopardize the success of the offering by the Company.  If the total amount of
securities, including Registrable Securities, requested by stockholders to be
included in such offering exceeds the amount of securities sold other than by
the Company that the underwriters determine in their sole discretion is
compatible with the success of the offering, then the Company shall be required
to include in the offering only that number of such securities, including
Registrable Securities, which the underwriters determine in their sole
discretion will not jeopardize the success of the offering (the securities so
included to be apportioned pro rata among the selling Holders according to the
total amount of securities entitled to be included therein owned by each selling
Holder or in such other proportions as shall mutually be agreed to by such
selling Holders).  For purposes of the preceding parenthetical concerning
apportionment, for any selling Holder who is a holder of Registrable Securities
and is a partnership or corporation, the partners, retired partners and
stockholders of such Holder, or the estates and family members of any such
partners and retired partners and any trusts for the benefit of any of the
foregoing persons shall be deemed to be a single “selling Holder”, and any
pro-rata reduction with respect to such “selling Holder” shall be based upon the
aggregate amount of shares carrying registration rights owned by all entities
and individuals included in such “selling Holder”, as defined in this sentence.


(g)         Delay of Registration.  No Holder shall have any right to obtain or
seek an injunction restraining or otherwise delaying any such registration as
the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 7.


(h)         Indemnification.  In the event that any Registrable Securities are
included in a registration statement under this Section 7:


(1)           To the extent permitted by law, the Company will indemnify and
hold harmless each Holder, any underwriter (as defined in the Securities Act)
for such Holder and each person, if any, who controls such Holder or underwriter
within the meaning of the Securities Act or the Exchange Act, against any
losses, claims, damages, or liabilities (joint or several) to which they may
become subject under the Securities Act, or the Exchange Act, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereof) arise
out of or are based upon any of the following statements, omissions or
violations (collectively a “Violation”):  (i) any untrue statement or alleged
untrue statement of a material fact contained in such registration statement,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto, (ii) the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, or any rule or
regulation promulgated under the Securities Act, or the Exchange Act, and the
Company will pay to each such Holder, underwriter or controlling person, as
incurred, any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, damage, liability, or
action; provided, however, that the indemnity agreement contained in this
Section 7(h)(1) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability, or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld), nor
shall the Company be liable in any such case for any such loss, claim, damage,
liability, or action to the extent that it arises out of or is based upon a
Violation which occurs in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration by
any such Holder, underwriter or controlling person or a violation of any
provision of the Subscription Agreement by a Holder.

 
A-12

--------------------------------------------------------------------------------

 


(2)           To the extent permitted by law, each Holder will indemnify and
hold harmless the Company, each of its directors, each of its officers, each
person, if any, who controls the Company within the meaning of the Securities
Act, any underwriter, any other Holder selling securities in such registration
statement and any controlling person of any such underwriter or other Holder,
against any losses, claims, damages, or liabilities (joint or several) to which
any of the foregoing persons may become subject, under the Securities Act, or
the Exchange Act, insofar as such losses, claims, damages, or liabilities (or
actions in respect thereto) arise out of or are based upon any Violation, in
each case to the extent (and only to the extent) that such Violation occurs in
reliance upon and in conformity with written information furnished by such
Holder expressly for use in connection with such registration or a violation of
any provision of the Subscription Agreement by a Holder; and each such Holder
will pay, as incurred, any legal or other expenses reasonably incurred by any
person intended to be indemnified pursuant to this Section 7(h)(2), in
connection with investigating or defending any such loss, claim, damage,
liability, or action; provided, however, that the indemnity agreement contained
in this Section 7(h)(2) shall not apply to amounts paid in settlement of any
such loss, claim, damage, liability or action if such settlement is effected
without the consent of the Holder, which consent shall not be unreasonably
withheld; provided, further, that, in no event shall any indemnity under this
Section 7(h)(2) exceed the greater of the cash value of the (i) gross proceeds
from the offering received by such Holder or (ii) such Holder’s investment
pursuant to this Subscription Agreement as set forth on the signature page
attached hereto.


(3)           Promptly after receipt by an indemnified party under this Section
7(h) of notice of the commencement of any action (including any governmental
action), such indemnified party shall, if a claim in respect thereof is to be
made against any indemnifying party under this Section 7(h), deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly notified, to assume the defense thereof with counsel selected by the
indemnifying party and approved by the indemnified party (whose approval shall
not be unreasonably withheld); provided, however, that an indemnified party
(together with all other indemnified parties which may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding.  The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this Section
7(h), but the omission so to deliver written notice to the indemnifying party
will not relieve it of any liability that it may have to any indemnified party
otherwise than under this Section 7(h).


(4)           If the indemnification provided for in this Section 7 is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage, or expense referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage, or expense in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the statements or omissions that resulted in such loss, liability, claim,
damage, or expense as well as any other relevant equitable considerations.  The
relative fault of the indemnifying party and of the indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the alleged omission to state a material
fact relates to information supplied by the indemnifying party or by the
indemnified party and the parties' relative intent, knowledge, access to
information, and opportunity to correct or prevent such statement or omission.

 
A-13

--------------------------------------------------------------------------------

 


(5)           Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with the underwritten public offering are in conflict
with the foregoing provisions, the provisions in the underwriting agreement
shall control.


(6)           The obligations of the Company and Holders under this Section 7(h)
shall survive the completion of any offering of Registrable Securities in a
registration statement under this Section 7, and otherwise.


(i)          Reports Under Securities Exchange Act of 1934.  With a view to
making available to the Holders the benefits of Rule 144 and any other rule or
regulation of the SEC that may at any time permit a Holder to sell securities of
the Company to the public without registration or pursuant to a registration on
Form S-3, the Company agrees to:


(1)           make and keep public information available, as those terms are
understood and defined in Rule 144, at all times while the Registrable
Securities are outstanding;


(2)           file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and


(3)           furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request such other information as may be reasonably
requested in availing any Holder of any rule or regulation of the SEC which
permits the selling of any such securities without registration or pursuant to
such form.


(j)          Permitted Transferees.  The rights to cause the Company to register
Registrable Securities granted to the Holders by the Company under this Section
7 may be assigned in full by a Holder in connection with a transfer by such
Holder of its Registrable Securities if: (a) such Holder gives prior written
notice to the Company; (b) such transferee agrees to comply with the terms and
provisions of the Subscription Agreement; (c) such transfer is otherwise in
compliance with the Subscription Agreement, (d) such transfer is otherwise
effected in accordance with applicable securities laws and (e) such Holder
transfers at least 51% of its shares of Registrable Securities to the
transferee.  Except as specifically permitted by this Section 7(j), the rights
of a Holder with respect to Registrable Securities as set out herein shall not
be transferable to any other person, and any attempted transfer shall cause all
rights of such Holder therein to be forfeited.


(k)         Termination of Registration Rights  The right of any Holder to
request inclusion in any registration pursuant to Section 7 shall terminate if
all shares of Registrable Securities held by such Holder may immediately be sold
under Rule 144 without restriction.


8.           Indemnification.  The Purchaser agrees to indemnify and hold
harmless the Company, the Placement Agent, and their respective officers,
directors, employees, agents, attorneys, control persons and affiliates from and
against all losses, liabilities, claims, damages, costs, fees and expenses
whatsoever (including, but not limited to, any and all expenses incurred in
investigating, preparing or defending against any litigation commenced or
threatened) based upon or arising out of any actual or alleged false
acknowledgment, representation or warranty, or misrepresentation or omission to
state a material fact, or breach by the Purchaser of any covenant or agreement
made by the Purchaser herein or in any other document delivered in connection
with this Subscription Agreement.

 
A-14

--------------------------------------------------------------------------------

 


9.           Irrevocability; Binding Effect.  The Purchaser hereby acknowledges
and agrees that the subscription hereunder is irrevocable by the Purchaser,
except as required by applicable law, and that this Subscription Agreement shall
survive the death or disability of the Purchaser and shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns.  If the Purchaser is
more than one person, the obligations of the Purchaser hereunder shall be joint
and several and the agreements, representations, warranties, and acknowledgments
herein shall be deemed to be made by and be binding upon each such person and
such person's heirs, executors, administrators, successors, legal
representatives, and permitted assigns.


10.         Modification.  Any of the terms or provisions of this Subscription
Agreement shall not be modified or waived except by an instrument in writing
signed by the party against whom any such modification or waiver is sought.
 
11.         Immaterial Modifications to the Transaction Documents.  The Company
may, at any time prior to the First Closing, amend the Transaction Documents if
necessary to clarify any provision therein, without first providing notice or
obtaining prior consent of the Purchaser, if, and only if, such modification is
not material in any respect.
 
12.         Notices.  Any notice or other communication required or permitted to
be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or delivered against receipt to the party to whom it
is to be given (a) if to the Company, at the address set forth above, or (b) if
to the Purchaser, at the address set forth on the signature page hereof (or, in
either case, to such other address as the party shall have furnished in writing
in accordance with the provisions of this Section 12).  Any notice or other
communication given by certified mail shall be deemed given at the time of
certification thereof, except for a notice changing a party's address which
shall be deemed given at the time of receipt thereof.


13.         Assignability.  This Subscription Agreement and the rights,
interests and obligations hereunder are not transferable or assignable by the
Purchaser and the transfer or assignment of the Units shall be made only in
accordance with all applicable laws.


14.         Applicable Law.  This Subscription Agreement shall be governed by
and construed under the laws of the State of New York as applied to agreements
among New York residents entered into and to be performed entirely within New
York.  Each of the parties hereto (1) agree that any legal suit, action or
proceeding arising out of or relating to this Subscription Agreement shall be
instituted exclusively in the state or federal courts located in New York
County, New York, (2) waive any objection which they may have now or hereafter
to the venue of any such suit, action or proceeding, and (3) irrevocably consent
to the jurisdiction of such courts in any such suit, action or proceeding.  Each
of the parties hereto further agrees to accept and acknowledge service of any
and all process which may be served in any such suit, action or proceeding in
such courts and agree that service of process upon it mailed by certified mail
to its address shall be deemed in every respect effective service of process
upon it, in any such suit, action or proceeding.  THE PARTIES HERETO AGREE TO
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS SUBSCRIPTION AGREEMENT OR ANY DOCUMENT OR
AGREEMENT CONTEMPLATED HEREBY.


15.         Blue Sky Qualification.  The purchase of Units under this
Subscription Agreement is expressly conditioned upon the exemption from
qualification of the offer and sale of the Units from applicable federal and
state securities laws.  The Company shall not be required to qualify this
transaction under the securities laws of any jurisdiction and, should
qualification be necessary, the Company shall be released from any and all
obligations to maintain its offer, and may rescind any sale contracted, in the
jurisdiction.

 
A-15

--------------------------------------------------------------------------------

 


16.         Use of Pronouns.  All pronouns and any variations thereof used
herein shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require.


17.         Confidentiality.  The Purchaser acknowledges and agrees that any
information or data the Purchaser has acquired from or about the Company, not
otherwise properly in the public domain, was received in confidence (the
“Confidential Information”).  Any distribution of the Confidential Information
to any person other than the Purchaser named above, in whole or in part, or the
reproduction of the Confidential Information, or the divulgence of any of its
contents (other than to the Purchaser’s tax and financial advisers, attorneys
and accountants, who will likewise be required to maintain the confidentiality
of the Confidential Information) is unauthorized, except that any Purchaser (and
each employee, representative, or other agent of such Purchaser) may disclose to
any and all persons, without limitations of any kind (except as provided in the
next sentence) the tax treatment and tax structure of the transaction and all
materials of any kind (including opinions or other tax analyses) that are
provided to the Purchaser relating to such tax treatment and tax structure.  Any
such disclosure of the tax treatment, tax structure and other tax-related
materials shall not be made for the purpose of offering to sell the Units
offered hereby or soliciting an offer to purchase any such securities.  Except
as provided above with respect to tax matters, the above named Purchaser agrees
not to divulge, communicate or disclose, except as may be required by law or for
the performance of this Subscription Agreement, or use to the detriment of the
Company or for the benefit of any other person or persons, or misuse in any way,
any Confidential Information of the Company, including any scientific,
technical, trade or business secrets of the Company and any scientific,
technical, trade or business materials that are treated by the Company as
confidential or proprietary, including, but not limited to, ideas, discoveries,
inventions, developments and improvements belonging to the Company and
confidential information obtained by or given to the Company about or belonging
to third parties.


18.         Most Favored Nations Adjustment.  For a period commencing on the
initial Closing and terminating on the one year anniversary of the initial
Closing (the “Adjustment Period”), in the event the Company issues or grants any
shares of Common Stock or any warrants or other securities convertible,
exchangeable or exercisable for shares of Common Stock (hereinafter “Common
Stock Equivalents”) pursuant to which shares of Common Stock may be acquired at
a price less than $0.15 per share (other than Exempt Issuances (as described
below)), then the Company shall promptly issue additional shares of Common Stock
to the Purchaser in an amount sufficient that the subscription price paid
hereunder, when divided by the total number of shares issued and then held by
such Purchaser (shares included in the purchased Unit plus the additional shares
issued under this provision), will result in an actual price per share of Common
Stock equal to such lower price (this is intended to be a “full ratchet”
adjustment). For example, if a Purchaser purchases 1 Unit in the Offering
(aggregating 200,000 shares of Common Stock, excluding shares of Common Stock
underlying Warrants) for a purchase price of $30,000 (equals $0.15 per share of
Common Stock) and then the Company issues additional shares of Common Stock at
$0.10 per share during the Adjustment Period, the Company will provide notice to
the Purchaser and to the extent the Purchaser still owns such securities,
promptly issue an additional 100,000 shares of Common Stock to the
Purchaser.  Such adjustments shall be made successively whenever such an
issuance is made during the Adjustment Period and shall be made with respect to
shares of Common Stock still owned by the Purchaser.  This clause shall not
apply to an “Exempt Issuance” which for purposes hereof shall mean (i) the
issuance of any Common Stock or Common Stock Equivalents to employees, officers
or directors of, or consultants or advisors or any other service providers to
the Company or any subsidiary; (ii) Common Stock or Common Stock Equivalents
issued or issuable pursuant to any rights or agreements, options, warrants or
convertible securities outstanding as of the initial closing of the Offering (so
long as the conversion or exercise price of such securities is not lowered to a
price below $0.15 other than in connection with any stock dividend, stock split
or similar transaction, and so long as the number of shares of Common Stock
underlying such securities is not otherwise increased other than in connection
with any stock dividend, stock split or similar transaction); (iii) Common Stock
or Common Stock Equivalents issued or issuable for consideration other than cash
pursuant to a merger, consolidation, strategic alliance, acquisition or similar
business combination; (iv) Common Stock or Common Stock Equivalents issued in
connection with bona fide strategic or OEM license agreements or other
partnering arrangements with a third party (whether or not affiliated with the
Company as of the date hereof)  so long as such issuances are not for the sole
purpose of raising capital; (v) Common Stock or Common Stock Equivalents issued
in settlement or extension of or otherwise in connection with any outstanding
debt of the Company existing as of the initial closing of the Offering; (vi)
Common Stock or Common Stock Equivalents issued or issuable in connection with
any stock split, stock dividend, distribution or recapitalization by the
Company; (vii) Common Stock or Common Stock Equivalents issued or issuable
pursuant to any equipment loan or leasing arrangement, real property leasing
arrangement, or debt financing from a bank or similar financial or lending
institution and (viii) Common Stock or Common Stock Equivalents issued or
issuable to Purchasers, the Placement Agent or any of their respective
affiliates in connection with the Offering

 
A-16

--------------------------------------------------------------------------------

 


19.         Miscellaneous.


(a)           The Offering Documents, together with the Transaction Documents,
constitute the entire agreement between the Purchaser and the Company with
respect to the subject matter hereof and supersede all prior oral or written
agreements and understandings, if any, relating to the subject matter hereof.


(b)           The representations and warranties of the Company and the
Purchaser made in this Subscription Agreement shall survive the execution and
delivery hereof and delivery of the Units hereunder.


(c)           Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Subscription Agreement and the
transactions contemplated hereby whether or not the transactions contemplated
hereby are consummated.


(d)           This Subscription Agreement may be executed in one or more
counterparts each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument.


(e)           Each provision of this Subscription Agreement shall be considered
separable and, if for any reason any provision or provisions hereof are
determined to be invalid or contrary to applicable law, such invalidity or
illegality shall not impair the operation of or affect the remaining portions of
this Subscription Agreement.


(f)           Paragraph titles are for descriptive purposes only and shall not
control or alter the meaning of this Subscription Agreement as set forth in the
text.


(g)           The Purchaser understands and acknowledges that there may be
multiple Closings for the Offering.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
A-17

--------------------------------------------------------------------------------

 

 SPO MEDICAL INC.
SIGNATURE PAGE TO THE
SUBSCRIPTION AGREEMENT
 
Subscriber hereby elects to subscribe under the Subscription Agreement for a
total of ______ Units at a price of $30,000 Per Unit (NOTE: to be completed by
subscriber) and executes the Subscription Agreement.
 
Date (NOTE: To be completed by subscriber): ___________________________, 2010


 
If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:




           
Print Name(s)
 
Social Security Number(s)
                       
Signature(s) of Subscriber(s)
 
Signature
                       
Date
 
Address
 



If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:



           
Name of Partnership,
 
Federal Taxpayer
   
Corporation, Limited
 
Identification Number
   
Liability Company or Trust
     




 
By:
           
Name:
 
State of Organization
     
Title:
     




           
Date
 
Address
 



SPO MEDICAL INC.
 
EMERSON EQUITY LLC
     
By:
   
By:
   
Authorized Officer
   
Authorized Officer


 
A-18

--------------------------------------------------------------------------------

 

SPO MEDICAL, INC.
ACCREDITED INVESTOR CERTIFICATION


For Individual Investors Only
(all Individual Investors must INITIAL where appropriate):


Initial _______
I have a net worth (including the value of my primary residence, furnishings and
automobiles) of at least $1 million either individually or through aggregating
my individual holdings and those in which I have a joint, community property or
other similar shared ownership interest with my spouse.



Initial _______
I initialed the above net worth category and confirm that I have a net worth
(including furnishings and automobiles but excluding the value of my primary
residence) of at least $1 million either individually or through aggregating my
individual holdings and those in which I have a joint, community property or
other similar shared ownership interest with my spouse.5



Initial _______
I have had an annual gross income for the past two years of at least $200,000
(or $300,000 jointly with my spouse) and expect my income (or joint income, as
appropriate) to reach the same level in the current year.



Initial _______
I am a director or executive officer of SPO Medical, Inc.



For Non-Individual Investors
(all Non-Individual Investors must INITIAL where appropriate):


Initial _______
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that is 100% owned by persons who meet at least one of
the criteria for Individual Investors set forth above.



Initial _______
The investor certifies that it is a partnership, corporation, limited liability
company or any organization described in Section 501(c)(3) of the Internal
Revenue Code, Massachusetts or similar business trust that has total assets of
at least $5 million and was not formed for the purpose of investing the Company.



Initial _______
The investor certifies that it is an employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974, whose investment decision
is made by a plan fiduciary (as defined in ERISA §3(21)) that is a bank, savings
and loan association, insurance company or registered investment adviser.

 

--------------------------------------------------------------------------------

5
Based on language contained in the proposed Financial Regulatory Reform Bill
(“FinReg Bill”), which may be enacted into law during the Offering Period, the
net worth standard would remain at $1,000,000 but such threshold would exclude
the value of a person’s primary residence.  In the event the FinReg Bill is
enacted into law and becomes effective during the Offering Period, you are
required to satisfy this revised net worth standard in the event you do not
qualify as an accredited investor under another category.


 
A-19

--------------------------------------------------------------------------------

 


Initial _______
The investor certifies that it is an employee benefit plan whose total assets
exceed $5,000,000 as of the date of this Agreement.



Initial _______
The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet either of the criteria
for Individual Investors.



Initial _______
The investor certifies that it is a U.S. bank, U.S. savings and loan association
or other similar U.S. institution acting in its individual or fiduciary
capacity.



Initial _______
The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.



Initial _______
The investor certifies that it is an organization described in §501(c)(3) of the
Internal Revenue Code with total assets exceeding $5,000,000 and not formed for
the specific purpose of investing in the Company.



Initial _______
The investor certifies that it is a trust with total assets of at least
$5,000,000, not formed for the specific purpose of investing in the Company, and
whose purchase is directed by a person with such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of the prospective investment.



Initial _______
The investor certifies that it is a plan established and maintained by a state
or its political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of $5,000,000.



Initial _______
The investor certifies that it is an insurance company as defined in §2(13) of
the Securities Act, or a registered investment company.



Initial _______
An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act.



Initial _______
A Small Business Investment Company licensed by the U.S.  Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958.



Initial _______
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940

 
 
A-20

--------------------------------------------------------------------------------

 

SPO MEDICAL, INC.
Investor Profile
(Must be completed by Investor)


Section A - Personal Investor Information (Individual Investors)


Investor Name(s):
_________________________________________________________________________
 
Individual(s) executing:
________________________________________________________
 
Social Security Numbers / Federal I.D. Number:
_________________________________________________
 
Date of Birth:                       _________________            Marital
Status:  _______________________


Joint Party Date of Birth:    _________________             Investment
Experience (Years): __________


Annual Income:                   _________________             Liquid Net Worth:
____________________
 
Net Worth (including value of primary residence): ________________


Net Worth (excluding value of primary residence): ________________


Home Street Address:
______________________________________________________________________
 
Home City, State & Zip Code:
_______________________________________________________________
 
Home Phone: ________________________ Home Fax: _____________________  Home
Email: _________
 
Employer:
_______________________________________________________________________________
 
Employer Street Address:
___________________________________________________________________
 
Employer City, State & Zip Code:
____________________________________________________________
 
Bus. Phone: __________________________ Bus. Fax: __________________________ Bus.
Email: _______
 
Type of Business:
_________________________________________________________________________
 
Emerson Equity LLC Account Executive, if applicable:
________________________________________


Section B - Investor Information (Entity Investors)


If the investor is a corporation, partnership, limited liability company, trust,
pension plan, foundation, joint Investor (other than a married couple) or other
entity, an authorized officer, partner, or trustee must complete, date and sign
this Certificate.
 
o Limited Partnership
o General Partnership
   
o Limited Liability Company
o Corporation
   
o Irrecoverable Trust:
________________________________________________________________
 
o Other form of organization:
__________________________________________________________

 
 
A-21

--------------------------------------------------------------------------------

 


Investor Name(s):
_________________________________________________________________________
 
Individual(s) executing:
________________________________________________________
 
Social Security Numbers / Federal I.D. Number:
_________________________________________________


Total Assets: _________________             Date Entity
Formed:____________________


Street Address:
_______________________________________________________________________________
 
City, State & Zip Code:
_________________________________________________________________________
 
Bus. Phone: __________________________ Bus. Fax: __________________________ Bus.
Email: ____________
 
Type of Business:
______________________________________________________________________________
 
Emerson Equity LLC Account Executive, if applicable:
___________________________________________________


Section C – Certificate Delivery Instructions
 
____ Please deliver certificate to the Employer Address listed in Section A.
 
____ Please deliver certificate to the Home/Business Address listed in Sections
A or B, as applicable.
 
____ Please deliver certificate to the following address:
___________________________________________.


Section D – Form of Payment – Check or Wire Transfer
 
____ Check payable to Signature Bank, As Agent for SPO Medical, Inc..
 
____ Wire funds from my outside account according to the "How to subscribe for
Shares" Page.
 
____ Wire funds from my Emerson Equity LLC account - See Following Page.
 
____ The funds for this investment are rolled over, tax deferred from __________
within the allowed 60 day window.


Please check if you are a FINRA member or affiliate of a FINRA member firm:
________



     
Investor Signature
 
Date
           
Co-Investor Signature
 
Date

 
 
A-22

--------------------------------------------------------------------------------

 